ORDER
This matter is before the court on remand from the Supreme Court of the United States. On January 7, 2008, — U.S.-, 128 S.Ct. 857, 169 L.Ed.2d 709, the Supreme Court vacated the judgment of this court and remanded the case to this court for further consideration in light of Kimbrough, v. United States, 552 U.S. -, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007).
In them statements filed in accordance with this court’s Circuit Rule 54, the parties agree that this case should be remanded to the district court for resentencing. We agree. The defendant adequately preserved the issue of the unwarranted sentencing disparity between crack and cocaine; he is entitled to be resentenced by the district court under the standard set forth in Kimbrough.
Accordingly, the sentence of the district court is vacated and the case is remanded for proceedings consistent with this order.
IT IS SO ORDERED.